Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 2/15/2022.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejaeger et al. (“Deja”), U.S. Patent No. 6,456981, Dayan et al. (“Dayan”), U.S.  Patent No. 7245207 and Block et al. (“Block”), U.S. Patent No. 9004353
Regarding Claims 1 and 7, Deja teaches a method comprising:
receiving, at a computing device (a separate device included a card reader) from a card reader a signal [col-9 lines: 55-67(when “customer swiping … card through the card reader” where the card reader is located in a separate device see col-3 lines: 50-57)];

transmitting, by the computing device, a first wakeup signal to one of a plurality of self- checkout terminals when the customer is in the customer queuing area (a signal is sent from the card reader to the checkout terminal so that “customer may begin scan”); and
waking the one of the plurality of self-checkout terminals in response to transmitting the first wake up signal [col-9 lines: 55-67 (“the self-service checkout terminal … may be activated by the customer swiping his or her … card through the card reader”)]. 
Deja does not disclose expressly receiving, at the computing device from a camera, an image of a customer queuing area and determining that the customer is in the customer queuing area based upon the image containing the customer in the customer queuing area.  
In the same field of endeavor (e.g., activating a device based on camera image), Dayan teaches receiving at a device from a camera, an image signal (“camera produces an image signal based on receiving an image … transmitting the image signal receiving the image signal”) and waking the device in response to receiving the image signal [col-2 lines: 19-38 (“device is activated upon receiving an image …”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Deja’s teachings of receiving a signal at a computing device from a card reader when a customer is in the customer queuing area with Dayan’s teachings of receiving at a device from a camera, an image signal and waking the device in response to receiving the image signal for the 
Also in the same field of endeavor (e.g., automated banking terminal operated by an captured by a camera of a customer approaching the terminal), Bolck teaches determining that a customer is in a customer queuing area based upon the image containing the customer in the customer queuing area [col-10 line: 57 to col-11 line: 17 (a computer may be operative to use the images captured by a camera to identify the banking customer when the banking customer the banking transaction terminal)].   
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Deja’s teachings of receiving a signal at a computing device from a card reader when a customer is in the customer queuing area with block’s teachings of determining that a customer is in a customer queuing area based upon the image containing the customer in the customer queuing area for the purpose of alerting and preparing a checkout terminal ready so that a “negative” customer experience can be avoided [Block, col-1 line: 56 -col-2 line: 2].  
Regarding Claims 2 and 11, Deja teaches wherein transmitting the first wakeup signal to the one of the self-checkout terminals includes transmitting the first wakeup signal to a self-checkout terminal closest to the customer [col-9 lines: 55-67 (“the self-service checkout terminal … may be activated by the customer swiping his or her … card” where the activation occurs to a nearest checkout terminal)].
Regarding Claims 3, 9 and 20, Deja teaches wherein the first wakeup signal includes an indication of an awake stage from a plurality of awake stages, and
wherein waking the one of the plurality of self-checkout terminals includes waking the one of the plurality of self-checkout terminals to the awake stage [col-9 lines: 55-67 (“the self-service checkout terminal … may be activated  …”)].
Regarding Claim 12, Claim 12 is rejected on grounds corresponding to the reasons given above for claim 1 except for the limitations of a second image of the customer queuing area from the first camera indicating void of customers, and transmitting a first sleep signal to the one of the plurality of self-checkout terminals when the customer queuing area is void of the customers. Deja teaches waking the one of the plurality of self-checkout terminals in response to transmitting the first wake up signal [col-9 lines: 55-67 (“the self-service checkout terminal … may be activated by the customer swiping his or her … card”)]. In other words, self-checkout terminal was in inactive or sleep mode prior to the activation state. It is obvious to one of ordinary skill in the art to transmit a first sleep signal to the one of the plurality of self-checkout terminals when the customer queuing area is void of the customers for the purpose of dynamically saving power for the terminal.
Regarding Claims 4-5, 8, 10, 13-16, 18-19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions herein above.

4.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deja, Dayan and Block as applied to Claim 1 above (hereinafter “DDB”) and Winkler et al. (“Winkler”), U.S.  Patent Application Publication No. 2017/0200152. 
Regarding Claims 6 and 17, DDB teaches all the limitation of claim 6 as described rejecting claim 1   above.    DDB does not disclose expressly wherein determining that a customer is in the customer queuing area includes determining a proximity of the customer to the one of the plurality of self- checkout terminals.
In the same field of endeavor (e.g., self-checkout and mobile payment system), Winkler teaches wherein determining that a customer is in the customer queuing area includes determining a proximity of the customer to one of plurality of self- checkout terminals [Abstract, Para: 0019(“a cashier system configured to automatically recognize shopping items of the customer when approaching and/or passing the cashier system”) and 0029].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified DDB’s teachings of determining that a customer is in the customer queuing area with Winkler’s teachings of determining that a customer is in the customer queuing area includes determining a proximity of the customer to one of plurality of self- checkout terminals for the purpose of pre calculate items in shopping cart so that checkout time at a self-checkout counter can be shortened.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187